Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
          In line 4 of claim 1, the language of “the group cosisting of” has been replaced with –the group consisting of” to correct the typographical error

Allowable Subject Matter
Claims 1-6, 8, 13-17 allowed.
             The following is an examiner’s statement of reasons for allowance: 
         Applicant’s arguments, see page 5-7 of the response, filed 12/28/2020, with respect to the rejection(s) of claims 1-4, 8, 11, and 13 under 35 U.S.C. 102(a) as being anticipated by Yano et al. (US 6, 653,267)/ the rejection(s) of claims 1-2, 8, 11, and 13 under 35 U.S.C. 102(a) (2) as being anticipated by Zhang (US 2017/0438820)/ the rejection(s) of claims 5-6 under 35 U.S.C 103 as being unpatentable over Yano in view of Yoshizaki (US2016/0153095)/ the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over by Yano in view of Lortz et al (US2004/0106697)/ the rejection(s) of claims 14, 15-16, 17 under 35 U.S.C. 103 as being unpatentable over Carter et al (US2007/0190789) in view of Yano ( particularly the argument that all the cited references fails to disclose “wherein the anion-modified silica polishing particles are aluminum-modified silica polishing particles produced by mixing silica polishing -wherein Al (OH) 4- is mixed in an amount of 3% by weight based on the total weight of the aluminum-modified silica polishing particles, wherein the pH adjuster is included in an amount of 0.1 to 1% by weight based on the total weight of the polishing composition, as required in amended claim 1) have been fully considered and are persuasive.  The rejection(s) of claims 1-8, 11, 13-17, as set forth in the office action dated 10/05/2020 has been withdrawn. 
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAN VINH/Primary Examiner, Art Unit 1713